Citation Nr: 0511780	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  93-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,066.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1990 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was before the Board previously in May 1995, when 
the Board remanded the case to the RO for a determination as 
to whether the veteran had submitted a timely request for 
waiver under the provisions of 38 U.S.C.A. § 5302(b).  In May 
1996, the Board determined that a timely claim for waiver of 
recovery was not submitted with regard to the overpayment of 
$11,265.68, for the period of July 1986 through June 1989, 
and the appeal was dismissed.  However, the Board also 
determined that a claim for waiver of recovery with regard to 
the overpayment of $1,066.00, in pension benefits for the 
period of July 1989 through July 1990 was timely filed.  The 
Board remanded the case to the RO for additional development 
on the issue of whether recovery of the $1,066.00 overpayment 
should be waived.

This case was before the Board again in January 1998, when 
the Board again remanded the case for additional development.  
This case was before the Board again in September 2002 the 
Board undertook additional development of the veteran's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
However, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in August 2003 this case was remanded by the Board 
to the RO for additional development.  The requested 
development has been completed.

Although the issue of service connection for a psychiatric 
disorder is not before the Board, a review of the claims 
folder conducted in the evaluation of the claim appeal 
indicates that the veteran's claim for service connection may 
have been denied last in a March 1983 Board decision on the 
basis that the veteran suffered from a personality disorder, 
not an acquired psychiatric disorder.  The veteran and his 
representative may wish to consider attempting to reopen the 
veteran's claim for service connection in view of the 
veteran's subsequent treatment for a variously diagnosed 
psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran was awarded VA nonservice-connected pension 
benefits based on his reported income.  The award notices 
informing him of his entitlement also informed him of the 
necessity of reporting any change in income.

3.  The veteran completed an Improved Pension Eligibility 
Verification Report in May1989, reporting that he and his 
family received Social Security Administration benefits of 
$472.00 per month but no additional income.  In a November 
1990 Financial Status Report, the veteran reported that his 
spouse earned $900.00, in gross wages per month and that he 
received Social Security Administration benefits of $376.00, 
per month but no additional income.

4.  The veteran's failure to timely report the receipt of 
employment income earned by his spouse from July 1989 to July 
1990 resulted in an overpayment of pension benefits in the 
amount of $1,066.00.

5.  The veteran's failure to report his spouse's employment 
income earned in 1989 and 1990 did not arise from an intent 
to deceive VA.

6.  The veteran was at fault in causing the overpayment; 
there was minimal fault on the part of VA in causing the 
overpayment.

7.  Recovery of the overpayment will not cause the veteran 
undue hardship.

8.  Recovery of the overpayment would defeat the purpose of 
paying VA nonservice-connected pension benefits.

9.  The veteran will be unjustly enriched if a waiver of 
recovery of overpayment is granted.

10.  The veteran did not change his position to his own 
detriment in reliance upon VA pension benefits.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $1,066.00 is 
consistent with the principles of equity and good conscience, 
and recovery of that amount by the Government is waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran does not dispute that his failure to report 
employment income earned by his spouse from July 1989 through 
July 1990 created an overpayment of VA nonservice-connected 
pension benefits.  He denies, however, bad faith or 
misrepresentation in the creation of the indebtedness and in 
essence seeks waiver of the indebtedness based on financial 
hardship and the effects of his mental disorder.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that recovery of the debt would be against equity and good 
conscience.  Because the veteran has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  See 38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.962 (2004).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2004).  If, however, there is an indication of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2004) (38 C.F.R. § 1.965(b) was amended subsequent 
to the date of the veteran's claim in order to comply with 
legislative changes to 38 U.S.C.A. § 5302 that had preceded 
the veteran's claim.  Because the amended statute is binding 
in this case, the amended regulatory provisions are also 
applied.  See 58 Fed. Reg. 3840 (Jan. 12, 1993); 58 Fed. Reg. 
7296 (Feb. 5, 1993)); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This concept "parallels the 'clean hands' 
doctrine familiar in equity cases:  only if [a claimant] is 
free from all taint of fraud in connection with his claim for 
benefits may waiver on account of 'equity and good 
conscience' be considered."  Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The veteran completed an Improved Pension Eligibility 
Verification Report in May1989, reporting that he and his 
family received Social Security Administration benefits of 
$472.00, per month but no additional income.  In a November 
1990 Financial Status Report, the veteran reported that his 
spouse earned $900.00, in gross wages per month and that he 
received Social Security Administration benefits of $376.00, 
per month but no additional income.  Although the Committee 
determined that initial overpayment of $11,265.68, was a 
result of the veteran's bad faith, that portion of the 
overpayment, as noted in the Introduction, is no longer on 
appeal.  In its readjudication of the remaining overpayment 
of $1.066.00, the Committee has found significant fault, but 
not bad faith, on the part of the veteran.  The Board concurs 
in this assessment of the evidence.  Although the evidence 
clearly indicates that the veteran was notified of the need 
to report any change in income and of the effect that a 
change in income would have on his entitlement to pension 
benefits, there is no indication that he willfully attempted 
to deceive VA by failing to report his spouse's income during 
the period in which the overpayment of $1,066.00, occurred.  
The evidence suggests that the veteran's error was more of 
omission rather than commission.  Thus, given the evidence as 
outlined above, the Board finds that the veteran did not 
commit fraud, misrepresentation or bad faith, and that there 
is no statutory bar to waiver of recovery of the overpayment.  
As such, the Board will move on to consideration of whether 
collection of the debt would be against equity and good 
conscience.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  The 
elements to be considered pursuant to 38 C.F.R. § 1.965 are:  
(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  In essence, "equity and good conscience" means 
fairness to both the claimant and to the Government. "Equity 
and good conscience" involves a variety of elements.  The 
list of elements contained in the regulation is not, however, 
all-inclusive.  See Ridings, 6 Vet. App. at 546; 38 C.F.R. 
§ 1.965(a) (2004).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the Government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above, there is no evidence that the veteran actually 
intended to take advantage of VA when he did not inform the 
RO of his spouse's income from employment received in 1989 
and 1990.  Although this may lead to a conclusion that bad 
faith did not exist, it does not absolve the veteran of 
fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997).  Even 
if the veteran did not read the instructions from VA, persons 
"dealing with the Government [are] charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
. . . 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'"  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (citations omitted) (quoting Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 385 (1947)).  The overpayment occurred 
because the veteran failed to timely report additional 
income.  Although the veteran has requested that his mental 
disability be considered in determining whether collection of 
overpayment is appropriate, the Board finds that the veteran 
has been deemed competent to handle his financial affairs 
and, notwithstanding any mental disability, he had an 
obligation to report a change in income.  The veteran's 
actions contributed to the creation of the overpayment.  
Thus, he was at fault in causing the overpayment.  The Board 
does note, however, that the evidence indicates that the 
veteran's psychiatric disorder is severe.  It renders him 
unemployable and results in occasional hospitalizations, 
including for at least four days in 1989, shortly before the 
period of the overpayment at issue.  Therefore, the Board 
assigns less fault to the veteran in view of his disability.

With respect to balancing of faults, the Board finds that VA 
was only minimally at fault in creating the overpayment.  
Although by December 1989 VA had learned that the veteran's 
spouse had earned additional income from employment and had 
adjusted the veteran's income, in May 1990 VA subsequently 
issued further pension benefits based only upon his income 
from Social Security benefits.  These actions by VA strike 
the Board as slightly incongruous and as such minimal fault 
is assigned.  Nevertheless, in weighing the fault of the 
veteran against the fault of VA, the Board finds that the 
veteran's actions were the greater cause of the overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him undue financial 
hardship.  The veteran has consistently asserted in Financial 
Status Reports that his monthly expenses barely exceed his 
family's income.  It is important to note at this juncture, 
that this case has been pending for approximately 15 years 
and that repayment of the overpayment was completed in June 
1998.  From the record, this appears to include the initial 
overpayment of $11,265.68, as well as the overpayment of 
$1,066.00, still at issue on appeal.  There is no evidence 
that the veteran was deprived of his basic necessities during 
the period of time in which he repaid the $1,066.00.  Thus, 
in weighing the evidence of record, the Board finds that 
although the veteran certainly had limited funds during the 
period in which he was repaying his indebtedness to VA, the 
preponderance of the evidence supports a finding that the 
veteran was able to obtain the basic necessities of life 
during that time period.  As such, the Board finds that 
recovery of the overpayment did not create an undue hardship.

The purpose in paying VA nonservice-connected pension 
benefits is to provide a disabled veteran of a period of war 
who did not become disabled as a result of service-connected 
injury or disease with a minimum income.  In this case, the 
evidence shows that the veteran's annual income has often 
been less than the minimum, as evidenced by the fact that the 
veteran and his family continued to receive pension benefits 
during the period that the overpayment was repaid.  Because 
the withholding of money to pay the overpayment resulted in 
the veteran and his family receiving less than the minimum 
anticipated under the pension benefits system, recovery of 
the overpayment would somewhat defeat the purpose in paying 
pension benefits.

The failure to make restitution in this case will result in 
an unfair gain to the veteran. The evidence of record clearly 
shows that the veteran received benefits for which he was not 
entitled due to unreported income.  Thus, the Board finds 
that veteran will be unjustly enriched if a waiver is 
granted.  The Board does note, however, that the waiver at 
issue in this case does not include the initial overpayment 
of $11,265.68, which has been dismissed from this appeal and 
already repaid.

The veteran's reliance on VA benefits has not resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  As such, there is no evidence of the 
veteran changing his position to his own detriment.

The Board again notes that the veteran appears to have repaid 
the initial overpayment of $11,265.68.  Beyond that, the 
Board has not identified any other factor outside of those 
provided in 38 C.F.R. § 1.965 that should be considered in 
evaluating the veteran's request for waiver, and the veteran 
and his representative have pointed to none.  Although many 
of the factors discussed above weigh in favor of denying the 
waiver of the overpayment-the veteran was largely at fault 
for the creation of the overpayment; the debt has been repaid 
so no undue hardship will result; granting a waiver would 
allow the veteran to be unjustly enriched; and there is no 
evidence that the veteran changed his position to his 
detriment-the Board gives greater weight to the facts that 
the veteran suffers from a serious mental disorder, that the 
veteran has repaid the initial overpayment of $11,265.68, and 
that the purpose of paying VA pension benefits would be 
somewhat defeated by denying the waiver.

Thus, the Board concludes that the facts of this case, when 
weighed in light of the various elements of equity and good 
conscience, and with consideration of the reasonable-
doubt/benefit-of-the-doubt doctrine, are in favor of the 
conclusion that a waiver of the overpayment debt is 
warranted.  Accordingly, the veteran's request for waiver of 
recovery of overpayment in the amount of $1,066.00 is 
granted.

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), do not apply to chapter 53 
waiver of recovery matters.  Chapter 53 already contains its 
own notice provisions.  The notice and duty to assist 
provisions of the VCAA are relevant to a different chapter of 
title 38, i.e., Chapter 51.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).


ORDER

Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $1,066.00, is 
granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


